        Case 5:95-cr-40083-SAC Document 889 Filed 03/10/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                           Plaintiff,

Vs.                                                   No. 95-40083-08-SAC

JAMES WARDELL QUARY,

                           Defendant.

                              MEMORANDUM AND ORDER

              The case comes before the court on the defendant James Wardell

Quary’s pro se motion for compassionate release and reduce sentence pursuant to 18

U.S.C. ' 3582(c)(1)(a)(i) and for appointment of counsel. ECF# 882. The court

appointed the Federal Public Defender to represent Mr. Quary. ECF# 884. Counsel for

Mr. Quary filed a reply. ECF# 888. The matter is ripe for ruling.

              Following nine days of trial, the jury convicted the defendant on 80

counts of drug-related offenses, including one count for use of a firearm during and in

relation to a drug trafficking crime. The presentence report (APSR@) recommended a

guideline sentence of life imprisonment for defendant based on the significant

quantities of cocaine base involved, his role in the offense enhancement, his use of a

minor in the conspiracy to distribute, and a criminal history category of five. Mr.

Quary received a life sentence with a consecutive term of 60 months for the firearm

offense. On appeal, the Tenth Circuit affirmed the convictions and aptly summarized

this case in this way:

       Quary’s appeal is part of a trio of criminal cases before us involving a large
       crack cocaine distribution ring in Kansas. In this case, a total of eight
       defendants were named in four iterations of a multi-count indictment charging

                                           1
        Case 5:95-cr-40083-SAC Document 889 Filed 03/10/21 Page 2 of 6




      various drug trafficking offenses. Quary alone went to trial; the other seven
      defendants entered pleas of guilty at various points in time . . . .
      ....
      Three of Quary’s alleged coconspirators-Bernard Preston, Elinor Preston, and
      Demond Bridges-pled guilty to drug conspiracy charges and testified for the
      government at Quary’s trial pursuant to plea agreements. According to their
      testimony, Quary controlled the drug ring, which distributed crack cocaine
      through several Kansas communities, and which involved approximately 25
      coconspirators and as many as 75 sellers in various communities. The witnesses
      testified that the coconspirators were members of a gang, of which Quary was
      a founding member; the group considered itself affiliated with the “Bloods.”

United States v. Quary, 1999 WL 546999, at *1, 188 F.3d 520 (10th Cir. Jul. 28,

1999)(unpub), cert. denied, 528 U.S. 1033 (1999). The district court denied Mr.

Quary’s first § 2255 motion, and the Tenth Circuit denied a certificate of

appealability. See United States v. Quary, 60 Fed. Appx. 188 (10th Cir. 2003). In 2008,

the district court denied Mr. Quary’s pro se motion to modify sentence pursuant to 18

U.S.C. § 3582(c), because the retroactive amendment to the sentencing guidelines did

not lower the defendant’s applicable sentencing guideline range. ECF# 830. When the

applicable sentencing guidelines were amended retroactively again, the court in

August of 2015 reduced his life sentence to 360 months plus five years consecutive.

ECF# 872.

             Arguing the unreasonable risk to his health from COVID-19 and his

“unusually long sentence” in light of the non-retroactive decision of Rosemond v.

United States, 572 U.S. 65 (2014), Mr. Quary now asks the court to reduce his

sentence to time served pursuant to 18 U.S.C. § 3582(c)(1)(A). This statue authorizes

a court to modify a sentence upon the motion of a defendant who has exhausted his

administrative right when, after considering the 18 U.S.C. § 3553(a) factors, the court

determines that “extraordinary and compelling reasons warrant” a sentence reduction


                                           2
        Case 5:95-cr-40083-SAC Document 889 Filed 03/10/21 Page 3 of 6




and that the reduction “is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The government objects that the

defendant’s conclusory statement of having filed this emergency motion with the

warden fails to show an exhaustion of his administrative rights. ECF# 885, p. 5. In

particular, “the defendant has failed to provide this Court with any evidence that he

presented the same arguments here to the Warden at USP Leavenworth.” Id. at p. 6.

In his reply filed by appointed counsel, Mr. Quary submits his requests made on June

11 and June 21, the warden’s denial on July 13, his appeals to the BOP regional and

central office, and the final denial by the Administrator of National Inmate Appeals on

November 18, 2020. ECF# 888, p. 2. The defendant filed his motion for compassionate

release with this court on December 28, 2020. ECF# 882.

             The defendant’s administrative request of June 11 refers to “his age,

medical history, and the environment” as putting him at high risk of complications

upon contracting COVID-19. ECF# 888-1, p.1. The court is satisfied the defendant has

met the statutory exhaustion requirement for compassionate release based on his

medical conditions creating a particular risk of harm or severe complications from

COVID-19. See United States v. Morelan, No. 12-20003-08-JWL, 2021 WL 365095 (D.

Kan. Feb. 3, 2021). Because Mr. Quary’s administrative filings make no mention of his

“unusually long sentence” in light of Rosemond, he has not complied with the

statutory exhaustion requirement for this issue. The length of Mr. Quary’s sentence is

a factor necessarily considered under § 3553(a).

             Finding that Quary has exhausted his administrative rights concerning his

age and medical conditions putting him at risk for serious complications from COVID-


                                           3
        Case 5:95-cr-40083-SAC Document 889 Filed 03/10/21 Page 4 of 6




19, the next determination is whether extraordinary and compelling reasons exist.

The government concedes that if an inmate suffers from a chronic medical condition

identified by the CDC as increasing the inmate’s risk of becoming seriously ill from

COVID-19, then that condition may be an extraordinary and compelling reason. ECF#

885, p. 17. The government shows that Mr. Quary’s prison records reflect he was

diagnosed in September of 2020 with COVID-19. It was resolved with him being

quarantined as “asymptomatic.” ECF# 885, pp. 19-20. The government also notes that

the defendant’s medical history reflects cardiac, liver or kidney disease (history of

Hepatitis B), along with diabetes and obesity. Id. at p. 20. Thus, the government

concedes “the defendant has established extraordinary and compelling reasons

pursuant to CDC and/or DOJ guidelines allowing for consideration of compassionate

release under Section 3582(c)(1)(A).” Id.

             Notwithstanding the government’s concession, the court will follow the

current precedent in this district and find that the defendant has failed to establish

extraordinary and compelling circumstances that warrant consideration of a reduced

sentence. While the defendant’s medical history includes some conditions that could

complicate his recovery from COVID-19, he has not shown that these conditions

“present a severe threat to . . . [his] health when considered with the prospect of

contracting COVID-19 a second time.” United States v. Bell, No. 18-10172-01-JWB,

2021 WL 877008, at *2 (D. Kan. Mar. 9, 2021). The defendant does not dispute that he

was asymptomatic when he had COVID-19, that he was quarantined, and that he

recovered. There is no evidence that the defendant is experiencing any ongoing

symptoms from COVID-19. The defendant has failed to show a significant risk from the


                                            4
        Case 5:95-cr-40083-SAC Document 889 Filed 03/10/21 Page 5 of 6




BOP’s ability to provide adequate care or from his remaining risk of severe

complications should he have a second COVID-19 infection. See, e.g.. United States v.

Bell, No. 18-10172-01-JWB, 2021 WL 877008 (D. Kan. Mar. 9, 2021); United States v.

Baker, No. 12-10076-01-JTM, 2021 WL 699935, at *2 (D. Kan. Feb. 23, 2021). The

court follows the other courts in this district in concluding that under these

circumstances a defendant has not carried the burden of establishing an extraordinary

and compelling reason.

             Even assuming Mr. Quary had carried his burden of showing a condition

to warrant an extraordinary and compelling circumstance, the sentencing factors in

18 U.S.C. § 3553(a) do not warrant a sentence reduction. These factors include the

nature and circumstances of the offense and the history and characteristics of the

defendant; the need for the sentence imposed to reflect the seriousness of the

offense and afford adequate deterrence; the guideline sentencing range; and the

need to avoid unwarranted sentence disparities. 18 U.S.C. § 3553(a). Mr. Quary is

certainly serving a lengthy sentence even after the reduction for the retroactive

changes to drug sentencing guidelines. His sentence, however, still reflects the

bottom of his guideline sentencing range for conduct established at trial by co-

conspirator testimony which put him in control of a crack cocaine distribution ring

that had distributed large quantities. This ring extended into several Kansas

communities and “involved approximately 25 coconspirators and as many as 75 sellers

in various communities.” 1999 WL 546999, at *1. The testimony at trial linked the

coconspirators as members of a gang with the defendant as its founder, and the gang

saw itself as affiliated with the “Bloods.” Id. While the defendant argues he only has


                                            5
        Case 5:95-cr-40083-SAC Document 889 Filed 03/10/21 Page 6 of 6




remaining 60 months of his 420-month sentence, this last five-year consecutive term

is for his firearm conviction on Count 81. As reflected in the PSR, members of this

conspiracy routinely carried firearms, had discharged firearms at rival gang members,

had negotiated drug deals for firearms, and even shot an addict. The defendant’s

criminal history was five that included points for having committed these offenses

while on probation and less than two years after being released from custody for

another drug trafficking conviction. Defendant's history and characteristics and the

need for the sentence to reflect the seriousness of the offense weigh strongly against

the requested reduction. Under these circumstances, the court would deny a

reduction in sentence.

             IT IS THEREFORE ORDERED that because the defendant has failed to

show that § 3582 authorizes relief for the court to have jurisdiction, United States v

Saldana, 807 Fed. Appx. 816, 820-21 (10th Cir. Mar. 26, 2020), the defendant’s

motion is dismissed for lack of jurisdiction.

             Dated this 10th day of March, 2021, Topeka, Kansas.


                                         /s Sam A. Crow___________________
                                         Sam A. Crow, U.S. District Senior Judge




                                            6
